      Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 1 of 23 PageID #:2



8897 I A,lotice of Removal/TAR/lc
                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

CAROL DAVIS,                                           )
                                                       )
          Plaintiff,                                   )
                                                       )
          vs.                                          ) No. 18 cv 8264
                                                       )
ROUNDY'S ILLINOIS, LLC, a foreign                      )
corporation d/b/a MARIANO'S, and                       )
FISNIK KRASNIQI, agent of ROUNDY'S                     )
ILLINOIS, LLC,                                         )
                                                       )
          Defendants.                                  )

            NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT

          NOW COMES the defendant, ROLINDY'S ILINOIS, LLC, a foreign corporation d/b/a

MARIANO'S, by and through its attorneys, JOEL D. GROENEWOLD and TARA A. RYNIEC of

KOPKA PINKUS DOLIN PC, pursuant to 28 USC $$ 1332,1441, and 1446, and hereby submit

their Notice of Removal of this case from the Circuit Courl of Cook County to the United States

District Court For the Norlhern District of Illinois, Eastern Division. In support of this Notice of

Removal, defendants state as follows:

          1.           This matter arises out of a slip and fall incident that occurred on September 2,

2017, at the Mariano's store located at3857 South Martin Luther King Drive, Chicago, Illinois

60653. See Plaintiffs Complaint, attached as Exhibit A, filed in the Circuit Court of Cook

County, Law Division, under Docket Number 2018 L 012568.

          2.           In her Complaint, plaintiff alleges that she suffered "severe and permanent

injuries."      (See   Exhibit A, Count I, Paragraph 43). Plaintiff further prays for "an amount more

than $50,000.00 plus costs." (See Exhibit A, plaintiff s Prayer for Relief). The plaintiff alleges

personal injuries as a result of this slip and fall incident.
       Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 2 of 23 PageID #:3



          3.      Upon information and belief, plaintiffs counsel has indicated that plaintiffs'

injuries involve a severely fractured knee with surgery, and the special damages claimed are well

over $80,000.00 ($80k)

          4.      All that is required for Removal   based on Diversity Jurisdiction is a "reasonable

probability" that more than $75,000.00 is in controversy.      See   Rising-Moore v. Red Roof Inns, Inc.,

435 F.3d 813, 815 (7th Cir. 2006). The nature of the claim alleged in the Complaint at Law

usually makes it simple for a judge to determine whether it is more likely true than not that the

amount in controversy exceeds the jurisdictional requirement. See McCoy v. General Motors

Corp., 226 F.Supp.2d939,94l-42 Of.D.Ill. 2002) (the amount in controversy is generally

o'obvious
            from a common sense reading of the Complaint").

          5.      Here,   plaintiff has complied with Illinois pleading requirements, which only allow

a   plaintiff to assert that his/her damages are greater or less than a certain jurisdictional amount. In

this case, plaintiff is seeking damages o'in excess of $50,000.00" based on claims of permanent

disability, permanent pain and suffering, and injury and future damages. (See Exhibit A, Count I,

Paragraph 43),

          6.     Based upon the allegations in   plaintiffs' Complaint and the plaintiffs' significant

special damages and injuries, there is a reasonable probability that the amount in controversy in

this case exceeds $75,000.00, exclusive of interest and costs.

          7.     Upon information and belief, and based upon plaintiffs Complaint, the plaintiff is a

resident and citizen of the state of Illinois at all relevant times, residing at 9809 S. Albany,

Evergreen Park, Illinois 60805.




                                                     2
    Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 3 of 23 PageID #:4



        8.       At all times herein mentioned, defendant Roundy's Illinois LLC,          a Wisconsin

corporation with its principal offices in Milwaukee, Milwaukee County, Wisconsin. (See attached

Exhibit B). Defendant, Roundy's Illinois, LLC was served on December 5, 2018. (See attached

Exhibit "C").

        9.       At all times herein mentioned, defendant, Fisnik Krasniqi, was sued only        as agent


of Roundy's, a Wisconsin Corporation, and was not named individually in plaintiff s complaint.

        10.      Accordingly, for purposes of determining whether Diversity Jurisdiction exits

under 28 USC $ 1332C1 , at all relevant times, the plaintiff was a resident and citizen of the state of

Illinois and the defendant has not been   a resident or   citizen of the state of Illinois.

        1   1,   For the foregoing reasons, this is an action wherein the United States District Court

for the Northern District of Illinois, Eastern Division, has original jurisdiction, pursuant to 28 USC

$ 1332, because the matter in controversy exceeds the value of $75,000.00, exclusive of costs and

interest, and the plaintiffand defendants are residents and citizens ofdifferent states.

        12.      Accordingly, Diversity Jurisdiction exists and this lawsuit was properly removed to

this Court pursuant to 28 USC $i441 and $1446.

        13.      This Notice of Removal was timely filed by the defendants within the timeframe

allotted by this Court pursuant to 28 USC $ 1446b.

        14.      Plaintiffs' counsel has been or will be served with written notice of this Notice of

Removal in accordance with the Federal Rules of Civil Procedure

       WHEREFORE, the defendant, ROLINDY'S                ILINOIS, LLC, a foreign       corporation d/b/a

MARIANO'S, pursuant to 28 USC $1441, remove this action from the Circuit Court of Cook

County to this Court for further proceedings, and further, for any additional relief that the Court

deems just.




                                                    J
       Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 4 of 23 PageID #:5



         DEFENDANT DEMAND TRIAL BY JURY

                                             Respectfully submitted,

                                            ROLTNDY'S ILINOIS, LLC, a foreign corporation
                                            d/b/a MARIANO'S

                                            By : lslTaraA. Ryniec
                                                    Attorney for defendant
Tara A. Ryniec, Esq.
KOPKA PINKUS DOLIN PC
200 West Adams Street, Suite 1200
Chicago, Illinois 60606
312-782-9920
Email : taryniec@kopkalaw.com
Attorney No. 6278367

                                 CERTIF'ICATE OF' SERVICE

         I the undersigned, certify that a true and correct copy of the foregoing was either
electronically served or mailed by United States mail at 200 West Adams Street, Chicago, Illinois,
first class postage fully prepaid, this 77th day of December,2018, to the following:

Michael R. Grieco, Esq.
Romanucci & Blandin, LLC
321 N. Clark Street, Suite 900
Chicago, IL 60654
Email : mgrieco@rblaw.net

                                             lslTaraA. Rvniec
                                            KOPKA PINKUS DOLIN PC
                                            200 West Adams Street, Suite 1200
                                            Chicago, Illinois 60606
                                            312-782-9920
                                            Fax 312-782-9965
                                            Email : j dgroenewold@kopkalaw.com
                                            Attomey No. 6278367

Subscribed and sworn to before me
this17th day of December, 2018.


lsl Leticia
Notary Public




                                                4
                                                                                                           FILED
              Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18
                                           12-Person    Jury    Page 5 of 23 PageID #:6
                                                                                     1111912018 5:26 PM
                                                                                                  DOROTHY BROWN
                                                                                                   CIRCUIT CLERK
                                                                                                  COOK COUNTY, IL
                              IN THE CIRCUIT COURT OT COOK COUNTY,ILLINOIS
                                                                                                  20181012568
 0o
                                    couNTY DEPARTMENT, LAW DMSIoN
 (o
 rJ)
 GI
o
J            CAROI, DAVIS,                                     )
€
o
N
                                                               )
                                                               )
=
o-                                    Plaintiff,               )
<D
(\I
ro                                                             )
€
o                       V.                                     )       No
N
o)                                                             )
             RO{.JNDY'S ILLINOIS, LLC, a Foreign               )       PLAINTIFtr' DEMANDS A JURY
ui
F            Corporation, dhla MARIANO'S, and FISNIK           )       TRIAL
o            KRASNIQI, agent of ROUNDY'S ILINOIS,              )
o            LLC.
5                                                              )
lJ-
                                                               )
                                       Defendantsn             )

                                                    coMPLArNr AT LAW
                    NOW COMES Plaintiff, CAROL DAVIS, by and through her attomeys, ROMANUCCI

           & BLANDIN, LLC, and complaining against Defendant$, ROUNDY'S tLttNOIS, LLC;                 a

           Foreign Corporation,dlblaMARlANO'S, and FISNIK KRASNIQI, agent of ROUNDY'S

           ILLINOIS, LLC pleading hypothetically and in the altemative      as   follows:

                                                   TACTUAL ALLEGATIONS

                    I   .    On and before September 2,2017 and all relevant times herein, Plaintiff CAROL
       t

           DAVIS was a resident of Cook'Courty, Illinois.

              ' 2,           On and before September 2,2017 and all relevant times herein, Defendant

           ROLINDY'S ILINOIS, LLC was a Foreign Corporation with retail grocery storbs existing and

           doing bwiness within Cook County,Illjnois.

                    3.       On and bofore September 2,2017, MARIANO'S (hereinafter "the premises') was

           located a|3857 South Martin Luther King Drive, Chicago, Illinois 60653.

                    4,       On and before September 2,2017, Defendant FISNIK KRASNIQI was a resident

           of Cook County, Illinois.
             Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 6 of 23 PageID #:7




                5.       On and before September 2,2017, Defendant FISNIK KRASNIQI was an
co
(o
|r)
N        employee of RO{JNDY'S ILLINOIS, LLC.
3
@
o
N
                6.       On and before September 2,2017, Defendant FiSNiK KRASNIQI was the actual

=
o-       agent of ROLINDY'S ILLINOIS, LLC.
tl@lr,
co
o
N
                7   .    On and before September 2,2017, Defendant FISNIK KRASNIQI was the
O)

         apparent agent of ROLINDY'S ILLINOIS, LLC.
u-i
F
o
o
                8.       On and before September 2,2017, Defendant FISNIK KRASNIQI was the
L].l
J
LL       manager of the premises.

                9.       Upon information and belief, and at all relevant times, including on or about

         September 2,2017 at approximately 11:00 A.M., Defendant, FISNIK KRASNIQI, was within

         the course and scope of his employment, agency and or servant relationship with the Defendant,

         ROLINDY'S ILLINOIS, LLC.

                10.      On September 2,2077, at the premises, Defendant, FISNIK KRASNIQI,

         conducted himself in such a manner as to cause members of the general public, including

         Plaintiff, CAROL DAVIS and other customers, to believe that he was an employee, agent, andlor

         servant of the Defendant, ROUNDY'S ILLINOIS, LLC.

                1   1.   On September 2,2017 and at all relevant times herein, Defendant, ROLINDY'S

         ILLINOIS, LLC, operated the premises, commonly known         as   MARIANO'S.

                12.      On September 2,2017 and at al1 relevant times herein, Defendant, ROLINDY'S

         ILLINOIS, LLC, managed the premises commonly known          as    MARIANO'S.

                13.      On September 2,2017 and at all relevant times herein, Defendant, ROUNDY'S

         ILLINOIS, LLC. maintained the premises commonly known            as   MARIANO'S.




                                                          2
          Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 7 of 23 PageID #:8




               14.    On September 2,2017 and at all relevant times herein, Defendant, ROTINDY'S
@
@
1r)
N     ILLINOIS, LLC controlled the premises commonly known          as   MARIANO'S.
o
J
@
o
N
               15.    On September 2,2017 and at all relevant times herein, the premises commonly

0-
@
      known as MARIANO'S was open for business to the general public.
N
6
co

N
              16.     On September 2,2017 and at all relevant times herein, there existed a liquid or
o,
      foreign substance, including but not limited to water, on the floor of the premises commonly
LLJ
F
o     known as MARIANO'S near a display of flowers for sale.
o
[rJ
J
tr            17.     On September 2,2017 and at all relevant times herein, said liquid or foreign

      substance, including but not limited to water, existed near a display of flowers in a pathway used

      by customers of the premises commonly known as MARIANO'S.

              18.     On September 2,2017 , at the premises commonly known as MARIANO'S, said

      Iiquid or foreign substance, including but not limited to water, came to exist on the floor.

              19.     On September 2,2017 , an employee, agent and/or servant of l)efendant

      ROLINDY'S LLINOIS        ,LLCdid     not prevent the liquid or foreign substance, including but not

      limited to water, from existing on the floor.

              20.     On September 2,2077, an employee, agent and/or servant of Defendant

      ROIINDY'S ILINOIS, LLC did not warn customers of the liquid or foreign substance,

      including but not limited to water, on the floor.

              21.     On September 2,2017, an employee, agent and/or servant of ROUNDY'S

      ILLINOIS, LLC did not place signs near said liquid or foreign substance, including but not

      limited to watero on the floor.
          Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 8 of 23 PageID #:9




                22.     On September 2,2017, an employee, agent and/or servant of Defendant
@
(o
ro
N     ROLINDY'S ILLINOIS, LLC, did not place barricades near said liquid or foreign substance,
o
J
@
o     including but not limited to water, on the floor to prevent customers from slipping.
N

(=L
 (o
 q!
                23.     On the morning of September2,2017, Plaintiff CAROL DAVIS was a customer
|J)
co
o     at the premises commonly known as       MARIANO'S and was walking through aisle near the
N
cl,

      flower display.
il
F
o
o
                24.     As Plaintiff CAROL DAVIS walked through the aisle of the premises commonly
u
J
tr    known as MARIANO'S, Plaintiff CAROL DAVIS slipped on the afnrementioned liquid or

      foreign substance, including but not limited to water, on the floor.

                25.     As a result of slipping on the aforementioned liquid or foreign substance,

      including but not limited to water, on the floor, Plaintiff CAROL DAVIS fell and was injured.

                                       Count I-Neslisence
                      CAROL DAWS v. ROUNDY'S ILLINOIS, LLC, d/b/a MARIANO'S

                26.     Plaintiff CAROL DAVIS re-alleges and incorporates all receding paragraphs

      herein.

                27.     At the aforesaid time and place, and all relevant times herein, Defendant,

      ROLTNDY'S ILLINOIS, LLC, owned, operated, maintained, managed, and/or controlled the

      premises.

                28.     At the aforesaid time and place, and all relevant times herein, Defendant

      ROUNDY'S LLINOIS, LLC, was authorized to do business in the state of Illinois and through

      their representative agents or employees engaged in the operation of a retail business on the

      premises, which required the presence of business invitees on the premises, including the

      Plaintiff CAROL DAVIS.




                                                         4
         Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 9 of 23 PageID #:10




              29.     At the aforesaid time and place, Plaintiff, CAROL DAVIS, was an invitee,
00
(o
ro
N
       lawfully on the premises.
o
J
00
o
N
              30.     At all relevant times herein, Plaintifl CAROL DAVIS, was in the exercise of

0-
(o
      ordinary care for her own safety.
q!
lr)
oo
o
N
              31.     On September 2,2017 and at the aforementioned location, a liquid or foreign
O)

      substance, including but not limited to water, was present on the floor of the premises near a
ui
F
o     display of flowers.
o
uJ
J
LL            32.     On Septemier 2,2017 and at the aforementioned location, Defendant,

      ROLINDY'S ILLINOIS, LLC by and through its employees, agents and/or servants, knew or

      should have known that the aforementioned debris or foreign substance was present on the floor

      of their premises.

              33.     On September 2,2077 and at the aforementioned location, Defendant,

      ROIINDY'S ILINOIS, LLC, by and through its employees, agents and/or servants, knew or

      should have known that the aforementioned liquid or foreign substance was present on the floor

      of their premises and was in the pathway of its invitees.

              34.    On September 2,2017 and at the aforementioned location, Defendant,

      ROUNDY'S ILLINOIS, LLC by and through its employees, agents and/or seryants, despite

      having knowledge that the aforementioned liquid or foreign substance was present on the floor

      and in the pathway of its invitees, failed to remove said liquid from the floor.

             35.     On September2,2017 and at the aforementioned location, Defendant,

      ROUNDY'S ILINOIS, LLC by and through its employees, agents and/or servants, despite

      having knowledge that the aforementioned debris or foreign substance was present on the floor,




                                                        5
            Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 10 of 23 PageID #:11




          failed to wam invitees of the presence of the aforementioned liquid or foreign substance on the
6
(o
tr)
N         floor.
o
J
@
o
N
                   36.    At the time and place aforesaid, Defendant, ROIINDY'S LLINOIS, LLC had a

0         duty to malrage, maintain, and control said prernises in such a manner as to avoid injury to
(o
t]
ro
00
o         invitees lawfully on the premises, including CAROL DAVIS.
N
o)

                   37.    At the time and place aforesaid, and at all times relevant hereto, and after
Lri
F
o         receiving the aforementioned notice, Defendant, RO{-INDY'S         ILINOIS, LLC,     as owner and/or
o
uJ
J
tr        occupier of the premises, had a duty to exercise ordinary care to see that the property was

          reasonably safe for the use of those lawfully on the property.

                   38.    At the time and place aforesaid, and at all times relevant hereto, Defendant

          ROIINDY'S ILINOIS, LLC           as   olurer and/or occupier of the premises, had a duty to exercise

          ordinary care to not pose a danger of injury to said invitees, including Plaintiff CAROL DAVIS,

                   39.    Notwithstanding said duty, Defendant ROUNDY'S LLINOIS, LLC by and

          through its agents, employees, and/or servants, committed one or more of the following acts

          and/or omissions:

                     a. Improperly     positioned the floral section next to the check-out aisle of said grocery
                          store;


      I
                     b.   Spilled water on the tile floor at the entrance of said grocery store;

                     c. Poured water in a floral display that leaked onto the adjacent flooring;
                     d.   Failed to create a policy or procedure that would prevent agents/employees from
                          improperly placing the floral section;

                     e.   Failed to safely design layout ofsaid grocery store;

                    f.    Failed to appreciate that spilling water on the floor would cause a hazardous
                          condition;

                    g. Failed to call for professional medical assistance following      a slip and   fall;


                                                              6
        Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 11 of 23 PageID #:12




00
@
lr)
N                 h.   Failed to provide any mats, runners, and/or other non-slip lining next to the floral
o
J00                    section at the entrance ofsaid grocery store;
 o
N
                  i.   Failed to remove a liquid or foreign substance, including but not limited to water
(L
@
                       that they knew, or in the exercise of ordinary care, should have known would
f!
|r)                    create a slip hazard to invitees and other persons, including PlaintiffCAROL
co
c)
                       DAVIS;
N
O)

                  j.   Failed to properly wam and/or notify properly wam and/or notifu invitees of a
ilF                    dangerous condition present on its pathway when they knew or, in the exercise of
 o                     ordinary care, should have known that invitees or other persons would not have
o
[!                     knowledge of said dangerous condition and knew that there was a liquid or
!TL
                       foreign substance, including but not limited to water in said pathway which
                       created a slip hazard for Plaintiff CAROL DAVIS;

                  k.   Failed to place signs notifying invitees such as Plaintiff, CAROL DAVIS, of the
                       dangerous condition, the water on the floor which was present in her pathway even
                       though they knew or, in the exercise of ordinary care, should have known that
                       invitees or other persons, including Plaintiffl would not have knowledge of said
                       dangerous condition, thereby creating ahazard for Plaintiff; and/or

                  L    Failed to instruct employees, agents and contractors to properly and adequately
                       maintain its floors and aisles for use by invitees; and/or

                  m. Failed to properly inspect   the premises.



              40.      At the aforesaid time and place, as a result of one or more of the above acts and/or

      omissions, Plaintiff, CAROL DAVIS, was caused to fall on the aforementioned liquid or foreign

      substance, including but not limited to water and suffered significant injuries and resulting

      damages.

              41.      At the aforesaid time and place, Plaintiff, CAROL DAVIS, was seriously injured.

              42,      The aforesaid injuries sustained by Plaintiff, CAROL DAVIS, were a direct and

      proximate result of one or more of the aforesaid acts and/or omissions of the Defendant,

      ROUNDY'S ILINOIS, LLC, by and through its duly authorized agents, employees,

      contractors, and/or servants.



                                                        7
        Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 12 of 23 PageID #:13




              43.     As a further direct and proximate result of one or more of the foregoing acts
@
@
tr)
N     and/or omissions,    Plaintiff CAROL DAVIS, suffered          severe and permanent injuries, both
o
J
@
o     internally and extemally; and as a consequence thereof, Plaintiff has suffered and will continue
N

I     to suffer great pain and mental anguish and loss of a normal life; that in addition thereto, Plaintiff
(o
i{
lr)
o
o     has incurred and   will in the future incur   reasonable and necessary medical expenses in endearing
N
o,
      to treat of said injuries; and that Plaintiff has and    will suffer from disability and disfigurement,
ui
L
ko    and has otherwise been damaged in a pecuniary way.
o
LJJ
J
tr            WHEREFORE, the Plaintiff, CAROL DAVIS, asks that a judgment be entered against the

      Defendant, ROUNDY'S ILLINOIS, LLC,                 in a fair and just      amount   in excess of FIFTY
      THOUSAND DOLLARS ($50,000.00) plus costs and any further relief this court deems just.

                                   Count II-Premises tiabilitv
        '           CAROL DAWS v. ROUNDY'S ILLINOIS, LLC, d/b/a MARIANO'S

              44,     Plaintiff incorporates by reference all preceding paragraphs.

              45.     At all times stated herein, it was the duty of the Defendant, ROUNDY'S

      ILLINOIS, LLC,      as   owner, occupier and/or manager of the premises, by and through its agents,

      employees and/or servants, to exercise ordinary care so that the premises were in a reasonably

      safe condition so as not to cause injury to individuals, including Plaintiff, CAROL DAVIS,

      lawfully on said premises.

              46.    Notwithstanding said duty, on the aforesaid date and at said place, Defendant,

      ROUNDY'S LLINOIS, LLC, by and through its duly authorized agents, employees, and/or

      servants, committed one or more of the following acts and/or omissions:

                     a.   Allowed a dangerous condition to exist in the pathway of their store by failing
                          to remove a liquid or foreign substance, including but not limited to water on
                          the floor even though they knew, or in the exercise of ordinary care, should
                          have known that the same created a hazard to invitees and other persons,
                          including Plaintiff, CAROL DAVIS;


                                                           8
        Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 13 of 23 PageID #:14




                      b. Allowed a dangerous condition       to exist by failing to provide a reasonably safe
@
                           pathway for invitees such as Plaintiff, CAROL DAVIS, by failing to remove
(o
|f)
N
                           the liquid or foreign substance, including but not limited to water, even though
)o                         they knew or, in the exercise of ordinary care, should have known that invitees
@
                           and other persons, including Plaintiff, would be using said pathway and knew
o
N                          that it would thereby create ahazard for Plaintiff;
(=L
 (o
 q!
tr)
                      c.   Allowed a dangerous condition to exist by failing to properly warn and/or notify
@                          invitees such as Plaintiffl, cARoL DAVIS, of the dangerous condition, the
o
N                          liquid or foreign substance, including but not limited to water, on the floor
O)
                           which was present in her pathway even though they knew or, in the exercise of
                           ordinary care, should have known that invitees or other persons, including
ui
F                          Plaintiff, would not have knowledge of said dangerous condition, thereby
o                          creating ahazard for Plaintiff;
o
uJ
J
tr
                     d.    Allowed a dangerous condition to exist by failing to place signs notifying
                           invitees such as Plaintiff, CAROL DAVIS, of the dangerous condition, the
                           liquid or foreign substance, including but not limited to water on the floor which
                           was present in her pathway even though they knew or, in the exercise of
                           ordinary care, should have known that invitees or other persons, including
                           Plaintiff, would not have knowledge of said dangerous condition, thereby
                           creating ahazard for Plaintiff;

                     e, Allowed a dangerous condition to exist by failing to place barricades near said
                           liquid or foreign substance, including but not limited to water on the floor to
                           prevent invitees such as Plaintiff, CAROL DAVIS, from slipping on the water
                           which was present in her pathway even though they knew or, in the exercise of
                           ordinary care, should have known that invitees or other persons, including
                           Plaintiff, would not have knowledge of said dangerous condition, thereby
                           creating ahazard for Plaintiff;

                     f.    Failed to provide a safe means of ingress/egress to and from departments in
                           their store, even though they knew or, in the exercise ofordinary care, should
                           have known that invitees or other persons, including Plaintiff, CAROL DAVIS,
                           would be using said pathway to access said departments and knew that there
                           was a liquid or fbreign substance, including but not limited to water in said
                           pathway which created ahazard for Plaintiff; and

                     g.    Was otherwise careless and/or negligent.

             47.     Defendant, ROLTNDY'S ILLINOIS, LLC, is vicariously liable for the aforesaid

      careless and negligent acts and/or omissions of its employee and/or agents in causing said fall and

      injuries to CAROL DAVIS.

             48.     As a direct and proximate result of one or more of the foregoing acts and/or

      omissions, Plaintiff, CAROL DAVIS, was caused to be injured by the liquid or foreign substance,

                                                         9
          Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 14 of 23 PageID #:15




        including but not limited to water, on the floor, and suffered significant injuries and resulting
00
(o
r,      damages.
N
o
J
@
o
N
                  49.     As a direct and proximate result of one or more of the foregoing acts and/or
(L
(o
        omissions, Plaintiff, CAROL DAVIS, sustained injuries of a personal and pecuniary nature.
|lrf)
@
o
c!
                 50.     As a further direct and proximate result of one or more of the foregoing acts and/or
o)
        omissions, Plaintiff, CAROL DAVIS, suffered severe and permanent injuries, both intemally and
u.i
F
o       extemally; and as a consequence thereof, Plaintiff has suffered and will continue to suffer great
o
ul
J
tr      pain and mental anguish and loss of a normal life; that in addition thereto, Plaintiff has incurred

        and   will in the future incur   reasonable and necessary medical expenses in endearing to treat of said

        injuries; and that Plaintiff has and will suffer from disability and disfigurement, and has otherwise

        been damaged in a pecuniary way.

                 WHEREFORE, the Plaintiffl CAROL DAVIS, asks that a judgment be entered against the

        l)efendant, ROUNDY'S I,LINOIS, l,LC,                in a fair and just   amount   in   excess   of FIFTY
        THOUSAND DOLLARS ($50,000.00) plus costs and any further relief this court deems just.

                                       Count Ill-Ncelieencc
                  CAROL DAWS v. FISNIK KRASNIQI, agent of ROUNDY'S ILLINOIS, LLC

                 51.     Plaintiffincorporates by reference all preceding paragraphs.

                 52.     At all times stated herein, Defendant, FISNIK KRASNIQI was the manager of said

        premises,

                 53.     At all times stated herein, it was the duty of the Defendant, FISNIK KRASNIQI, to

        ensure the safety of invitees, including Plaintiff, CAROL DAVIS.

                 54.     At all times stated herein, it was the duty ofthe Defendant, FISNIK KRASNIQI, to

        exercise ordinary care so that the premises were in a reasonably safe condition so as not to cause

        injury to individuals, including Plaintiff, CAROL DAVIS, lawfully on said premises.


                                                             10
        Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 15 of 23 PageID #:16




              55.      Notwithstanding said duty, on the aforesaid date and at said place, Defendant,
oo
@
ro
N
       FISNIK KRASNIQI, committed one or more of the following acts and/or omissions:
o
J
@
o                a. Improperly      positioned the floral section next to the check-out aisle of said grocery
N
                       store;
I
(o
N
ti               b,    Spilled water on the tile floor at the entrance of said grocery store;
@
o
N
O)
                 c.    Foured waler in a floral display that leaked onto the adjacent flooring;

ui
F
                 d.     Failed to create a policy or procedure that would prevent agents/employees from
o                     . improperly placing the floral section;
o
I.JJ
J
tr               e. Failed to safely design layout ofsaid grocery store;
                 f.    Failed to appreciate that spilling water on the floor would cause a hazardous
                       condition;

                 g. Failed to call for professional   medical assistance following a slip and fall;


                 h,    Failed to provide any mats, runners, and/or other non-slip lining next to the floral
                       section at the entrance of said grocery store;

                 i.    Failed to remove a liquid or foreign substance, including but not limited to water
                       that they knew, or in the exercise of ordinary care, should have known would
                       create a slip hazard to invitees and other persons, including Plaintiff CAROL
                       DAVIS;

                j.     Failed to properly warn and/or notiff properly warn and/or notify invitees of a
                       dangerous condition present on its pathway when they knew or, in the exercise of
                       ordinary care, should have known that invitees or other penons would not have
                       knowledge of said dangerous condition and knew that there was a liquid or
                       foreign substance, including but not limited to water in said pathway which
                       created a slip hazard for Flaintiff CAROL DAVIS;

                k.    Failed to place signs notiffing invitees such as Plaintiff, CAROL DAVIS, of the
                      dangerous condition, the water on the floor which was present in her pathway even
                      though they knew or, in the exercise of ordinary care, should have known that
                      invitees or other persons, including Plaintiff would not have knowledge of said
                      dangerous condition, thereby creating ahazard for Plaintiff; andlor

                l.    Failed to instruct employees, agents and contractors to properly and adequately
                      maintain its floors and aisles for use by invitees; and/or

                m. Failed to properly inspect     the premises.

                                                         l1
        Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 16 of 23 PageID #:17




                   56.    Defendant, ROLINDY'S ILLINOIS, LLC. is vicariously liable for the aforesaid
@
(o
lf)
N
      careless and negligent acts and/or omissions of its employee and/or agent, the Defendant, FISNIK
J
@
o     KRASNIQI, in causing said fall and injuries to CAROL DAVIS.
N

o-
(o
                   57.   As a direct and proximate result of one or more of the foregoing acts and/or
ft
rc)
@
o     omissions, Plaintiff, CAROL DAVIS, was caused to be injured by the liquid or foreign substance,
N
o)
      including but not limited to water, on the floor, and suffered significant injuries and resulting
ilF
o     damages.
o
tlJ
J
tr             58.       As a direct and proximate result of one or more of the foregoing acts and/or

      omissions, Plaintiff, CAROL DAVIS, sustained injuries of a personal and pecuniary nature.

                   59.   As a further direct and proximate result of one or more of the foregoing acts and/or

      omissions, Plaintiff, CAROL DAVIS, suffered severe and permanent injuries, both intemally and

      extemally; and as a consequence thereof, Plaintiff has suffered and will continue to suffer great

      pain and mental anguish and loss of a normal life; that in addition thereto, Plaintiff has incurred

      and   will   in the future incur reasonable and necessary medical expenses in endearing to treat of said

      injuries; and that Plaintiff has and will suffer from disability and disfigurement, and has otherwise

      been damaged in a pecuniary way.

               WHEREFORE, Plaintiff, CAROL DAVIS, by and through her attorneys, ROMANUCCI

      & BLANDIN, prays for judgment against Defendant, FISNIK KRASNIQI,                 agent of ROTINDY'S

      ILLINOIS, LLC, in a fair and just amount in excess of FIFTY THOUSAND DOLLARS

      ($50,000.00) plus costs and any further relief this court deems just.




                                                           l2
        Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 17 of 23 PageID #:18




o
(o
ro
(\
3                                                                  BLANDIN, LLC
@
o
N

=-
o
(o
N
&i
oo
o
N
o)


u.i
ko
 fi   Vincent J. Anigo
 J
l!    Michael R. Grieco
      ROMAIYUCq & BLANDIN, LLC
      321 N. Clark St.; Ste 900
      Chicago,IL 60654
      Tel: (312) 458-1000
      Fax: (312) 458-1004
      Email: mgrieco@rblaw.net
      AttomeyNo.: 35875




                                             l3
        Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 18 of 23 PageID #:19              FILED

                                                                                            1111912018 5:26 PM

                                                                                           DOROTHY BROWN
                                                                                             CIRCUIT CLERK
                     IN TIIE CIRCUIT COURT OF COOK COUNTY,ILLINOIS                         COOK COUNTY, IL
@
(o
                            couNTY DEPARTMENT' LAW DMSION
ro                                                                                         201 8101 2568
C!
o
J      CAROL DAVIS,                                              )
oO
o
N
                                                                 )
                                                                 )
L                            Plaintiff,
(O                                                               )
s!
tr)                                                              )
@
o             v                                                  )   No.:
N
O)                                                               )
       ROLINDY'S ILINOIS, LLC, a Foreign                         )   PLAINTIFF DEMANDS A JURY
ui
F      Corporation, dlbla MARIANO'S, and FISNIK                  )   TRIAL
 o     KRASNIQI, agent of ROUNDY'S ILLINOIS,                     )
o      LLC.
r,u
Jt!                                                              )
                                                                 )
                               Defendants,                       )


                                                  JURY DEMAND

             The undersigned demands      a   jury trial.


                                                                              Submitted,
                                                                                & BLAND




      Vincent J. Anigo
      Michael R. Grieco
      ROMANUCfl & BLANDIN, LLC
      321 N. Clark Street; Suite 900
      Chicago, Illinois 60654
      'I'el: (312) 4s8-1000
      Email: msrieco@rblaw.net
      ARDC# 35875




                                                            I5
Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 19 of 23 PageID #:20
                Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 20 of 23 PageID #:21


Joel D. Groenewold

From:                                         DeBoy, Megan < Megan.DeBoy@sedgwick.com>
Sent:                                         Tuesday, December 04, 20L8 1.1:49 AM
To:                                           Joel D. Groenewold
Subject:                                      RE: Matter #:; 60 - ; Claim #::



Thanks Joel


This matter is involving a lady who slipped and fell in a puddle of water near a flora display at the store. I had this file set
to compromise with her and her attorney and had been keeping in touch. Back in May he said that they were working on
a demand and he has been unresponsive for the last six months. We have video footage of the incident. lt did not
appear that she slipped and fell due to water from the floral area but instead due a drink demo. There was an employee
setting up with a drink cart with ice right in the area where she slips and falls and it is possible some water had dripped
off of it. The customer suffered a fractured knee that required surgery. At one point her attorney was alleging an excess
of $S0K in medical bills and a possible second surgeryto remove hardware. We have no records and bills on file.

As always look forward to working with you,

Megan DeBoy I Claims Examiner-Liab
Sedgwick Claims Management Services, lnc.
Direct 513.483.5161
Email Megan.DeBov@sedewickcms.com
www.sedgwick.com I The leader in innovative claims and productivity management solutions


From: Joel D, Groenewold [mailto:JDGroenewold@kopkalaw.com]
Sent: Monday, December 03, 2018 5:08 PM
To: Morris, Stephanie (stephanie.morris@kroger.com); DeBoy, Megan; Hughes, Jodi; Byron, Thomas; Hayworth, Janice
Cc: Brown, Nathan H (nathan.brown@kroger,com); iav.chung@kroger.qom; Johnson, Vic
Subject: Matter #:;60 - ; Claim #l:

Everyone

Here is a copy of the newly filed complaint against Roundy's d/b/a Mariano's. Please advise me when service         is
perfected via CSC. Thanksl

Joel

Joel D. Groenewold lshareholder

    K IPID
XOPKAPINKUS DOL|Npc
200 West Adams, Suite 1200
Chicago, lL 60606
f t 312.782.9920 x 309 | F: 312.782.9965
Dlrect: 31 2.704.5162 | Cell: 31 2.203.4881
Offices in lllinois, lndiana, Kentucky and Michigan
website I vCard I map I email




                                                                           1
    Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 21 of 23 PageID #:22




6O/Affidavit (Roundy's cascs)/JDG/lc




                                                               ArflqAvlr
          The undersigned, being {irst duly sworn and cautioned, hereby state that                   if I were   called


to testiS in this matter, I would competently testify as follows:

           L         I am over the age of                 18 and am under no legal disability which would prohibit me

fi'orn testiSing in this matter.

          Z.         My name is Stephanie Monis, and I am aparalegal for insured litigation for The

Kloger Co.

          3.         Roundy's lllinois, LLC is a limited liability oorporation organized in the State of

Wisconsin and is therefore a Wisconsin corporation.

          4.         The sole membel of Roundy's Illinois, I.LC is Roundy's Supermarkets, Inc.,

which is a Wisconsin corporation organized undol the laws of the State of Wisconsin.

          5.         Attached hereto is atrue and corect copy of Roundy's lllinois, LLC's

certification as a Wisconsin LLC.

          6,         The Kloger Co, is the parent corporation for Rouady's Snpermarkets, Inc.

          7.         The afiiant states nothing firrther.

                                                                                                             a




          Subscribed and swom to before me this
                                                                     -.,[|4*
                                                                               day   of   ftfub f        ,   20,|f,


                                                                  Notary
                        Kimberly J, Rasnake
                        Notary Public, Stale of Ohio
                  l',ly Commission [xpires
                                             09-13.201g
                  Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 22 of 23 PageID #:23

                                                      United States of America
                                                         State of Wisconsin

                                        DEPARTMENT OF FINANCIAL INSTITUTIONS

                                            Division of Corporate & Consumer Services



   To All to Whom These Presents Shall Come, Greeting:

   I, Mary Ann McCoshen, Administrator of the Division of Corporate and Consumer Services, Department of
   Financial lnstitutions, do hereby certify that

                                                     ROUNDY'S ILLINOIS, LLC

   is a domestic corporation or a domestic limited liability company organized under the laws of this state and that
   its date of incorporation or organization is December 29,2007.

   I further certify that said corporation or limited liability company has, within its most recently completed report
   year, filed an innual report rbquired under ss. 180.1622,180.1921,181.1622 or 183.0120 Wis. Stats., and that it
   has not filed articles of dissolution.




                                                                        IN TESTIMONY WHEREOF, I have hereunto set
                                                                        my hand and affixed the official seal ofjhe
                ef   Fin                                                Department on September 26,2018.



                             It




                 of
                                                                        MARY ANN MCCOSHEN, Administrator
                                                                        Division of Corporate and Consumer Services
                                                                        Department of Financial lnstitutions




DFI/Corp/33

To validate the authenticity of this certificate
Visit   th is   web add ress: http ://www.wdfi. org/apps/ccs/verify/
Enter this       code:            228625-9F3D490F'
                  Case: 1:18-cv-08264 Document #: 2 Filed: 12/17/18 Page 23 of 23 PageID #:24




        ClJ
            csc                                                                                                                   null / ALL
                                                                                                             Tranrmltial ilumber: 1 9050402
        Notlce of Service ol Procees                                                                            Date Procsrred: 1 2/0512018

        Prlmrry Contsot:               Venessa C. WickJlne Qribble
                                       The Kruger Co.
                                       1014 Vlne Street
                                       Clncinnatl, oH 45202.1       1   S
        Elocilrunlo   qy   ptolrlded   bl                 TraclMurphy

        Erdty:                                           Roundy's llllnols, LLC
                                                         Enlily lD Numbar 284529.5
        Endusqrvod:                                      Roundy's lllinoig LLC
        Tllb olAcdon:                                    CarolDavls vs. Roundy's llllnois, LLC d/b/a Mariano's
        Dooumsn{r)Typo:                                  Summons/Complalnt
        ihbrrr ol Astlon:                                Personal lniury
        CourUAgencyl                                     'clrcuit Court ol Cook County, lL
        Caro/Rsfrr€nco l{ol                              2018L0{2568
        Jurtrdladon Selad:                               llllnois
        Drb Soruad on C9C:                               1?OS20t8
        An*war or Appoananco Dco:                        :gO.Da!48
        Orlglnally Seruud On:                            csc
        How Served:                                      PersonalSeMce
        Sender lnformatlon:                              MichaelR. Grleco
                                                         3:12*458-1000
        l{otsr:       Document was gerued with no page 14. All pages have been scanned.

        lnlormalion conlained on thb trancmittalf,orm is for record heeping, nolilbatlon and brwardlng tha attadred drcumanl(a). lt doeE not
        conslituta a bgal opin'nn. The noirianl is raoponslbb lor lntepra{ing lhe documerile and taking approprlalo 8dion.

                                            To   *old pdaillal   delay, pleare do not tand your   rooFnr   to CSC
                            251 Litfa Falls Drtua, Wjlmington, Ddawara 1980&19/4 (S88) S90-2SBa        I    so@cocglobal.com




12-6-2018                                                                   30178523047000't
